Citation Nr: 9911546	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left buttock with a retained 
foreign body and muscle damage (Group XVII), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.

This appeal arose from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board observes that by rating decision in December 1997, 
the RO established service connection for arthritis and 
scoliosis of the lumbar spine and assigned a 10 percent 
rating.  This action constituted a full grant of the benefit 
sought as to that issue (service connection).  No appeal was 
initiated and completed from the December 1997 rating 
decision assigning a 10 percent rating, and the issue of 
entitlement to an increased rating for the veteran's lumbar 
spine condition is therefore not in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Holland v. 
Gober, 10 Vet. App. 433 (1997).

In an April 1996 decision, the Board denied an increased 
rating for the veteran's shell fragment wound scars on the 
right thigh and left gluteal fold.  In that decision, the 
Board remanded the issue on appeal for the purpose of 
affording the veteran a VA examination.  The additional 
development being complete, the case is now ready for review 
by the Board.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the left 
buttock with a retained foreign body and muscle damage (Group 
XVII) are manifested by no more than moderate disability.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for residuals of a shell fragment wound of the 
left buttock with a retained foreign body and muscle damage 
(Group XVII), have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.56, 4.73 Diagnostic Code 5317 
(1996); 38 C.F.R. §§ 4.56, 4.73 Diagnostic Code 5317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion that the disability has increased in severity is 
sufficient to render the claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(1998).

The veteran has been granted service connection for residuals 
of a shell fragment wound of the left buttock with a retained 
foreign body and muscle damage (Group XVII), effective 
September 1945.  He is currently assigned a 20 percent 
disability rating.

Service medical records reveal that the veteran suffered a 
shell fragment wound to areas including his left thigh and 
left iliac region.  Records indicate that he was hospitalized 
from September 1944 to December 1944 for treatment for his 
shell fragment wound.  

An August 1950 VA medical examination report revealed a shell 
fragment wound scar 1 inch in diameter at the lateral 
extremity of the left gluteal fold.  The scar was well 
healed, soft, not adherent, contracted, depressed, or tender 
and involved no muscle group.  There was also a shell 
fragment wound scar irregularly 1 inch in diameter in the 
upper lateral quadrant of the left buttock.  The scar was 
well-healed, soft, not adherent or tender, and involved 
muscle group XVII.  Neurological examination was normal.  
There was minimal to moderate scoliosis of the lumbar spine; 
bony and joint structures were otherwise normal.  The 
examination diagnoses were consistent with the above clinical 
findings.

The veteran underwent a VA examination in January 1993.  He 
complained of left buttock pain on a daily basis.  
Examination of the buttock revealed two scars two centimeters 
in diameter on the upper and lower buttock.  There was no 
tissue loss, adhesions, damage to tendons, bone, joints or 
nerves.  Probable penetration of the gluteus maximus was 
noted.  The hips had full range of motion.  The diagnosis was 
shell fragment wound of the left buttock.

A June 1993 VA examination noted that the veteran walked well 
without assistance.  Two well-healed scars to the left 
buttock were noted.  The examiner indicated that the scars 
caused no limitation to function and no adverse cosmetic 
effects.  There was minimal tissue loss, with no damage to 
the bones, joints, or nerves.  Penetration of the left 
gluteus maximus was noted.  The hips had full range of motion 
with no deformity noted.  The diagnosis was status post shell 
fragment wound of the left hip, and retained foreign body, 
left hip.

The veteran underwent a VA examination in May 1996.  He 
complained of left leg and back pain.  Scars were noted on 
the left gluteus maximus and the left thigh.  There was no 
tenderness or any palpable abnormalities below either scar.  
The veteran had full strength of the quadriceps and hamstring 
muscles.  He had negative straight leg raise bilaterally.  No 
muscle wasting was noted.  X-rays revealed a metallic 
fragment in the soft tissue of the left buttock close to the 
mid portion of the left sacroiliac joint.  The impression was 
metallic fragment, left buttock.  X-rays of the left hip were 
normal.  Diagnoses were limited to the lumbar spine.

The Schedule has been revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed. Reg. 30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. 
§§ 4.55-4.73, Diagnostic Codes 5301-5329).  Since the 
veteran's appeal was pending at the time the applicable 
regulations were amended, the Board will consider the claim 
under the new and former criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board notes that the RO has 
considered both the old and new regulations in evaluating the 
veteran's muscle injuries.

Under the former regulation, a moderate muscle disability is 
characterized by through and through or deep penetrating 
wounds of relatively short track by a single bullet or small 
shell or shrapnel fragment, and with residuals of debridement 
or prolonged infection.  The history of a moderate muscle 
disability includes hospitalization and consistent complaint 
from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings include linear or relatively small entrance and (if 
present) exit scars which indicate a short track of missile 
through muscle tissue, signs of moderate loss of deep fasciae 
or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

A moderately severe muscle disability under the former 
criteria is presented by evidence of a through-and-through or 
deep penetrating wound by a high velocity missile of small 
size, or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  History and complaint would 
include record of hospitalization for a prolonged period for 
treatment of a wound of severe grade, and a record of 
consistent complaint of cardinal symptoms of muscle wounds, 
including evidence of inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are relatively large entrance and (if present) 
exit scars so situated as to indicate the track of the 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fasciae, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

Under the new criteria, a moderate disability involves a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56 (1998).

A moderately severe disability of the muscles under the new 
criteria involves a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56 (1998).

The veteran's current 20 percent rating for residuals of a 
shell fragment wound to the left buttock with a foreign body 
and muscle damage (Group XVII), represents a moderate 
disability of Muscle Group XVII.  Moderately severe 
disability of Muscle Group XVII warrants a 40 percent 
evaluation.

The veteran does have a retained metal fragment in his left 
buttock and does experience some pain in that area.  However, 
VA examiners have noted only minimal tissue loss, with no 
damage to the bones, joints, or nerves.  No examiner has 
described the veteran 's shell fragment wound of the left 
buttock as moderately severe.  There have been no findings 
indicating any functional loss or weakness related to the 
left buttock injury.  The veteran had full range of motion in 
the hips, and had full muscle strength of the quadriceps and 
hamstrings.  Accordingly, an increased rating in excess of 20 
percent for residuals of a shell fragment wound to the left 
buttock with a retained foreign body and muscle damage (Group 
XVII), is not warranted.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left buttock with a retained 
foreign body and muscle damage (Group XVII), is denied.


		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

